Title: To Thomas Jefferson from Thomas Nelson, [18 February 1781]
From: Nelson, Thomas
To: Jefferson, Thomas



[Williamsburg, 18 February 1781]

A Flag vessel from the enemy, in which was Lieut. Hare formerly detained at Hampton, has been stopped at Sandy point. The inclosed papers will inform you of the business and the extraordinary Conduct he has observed. His abuse of Characters in this State has been general and his Expressions concerning your Excellency have been such, as from any other mouth but that of an enemy and at the same time a person of very little consequence in any point of view would be extremely injurious. His insinuations were that you had received Gold from New York. I mention this, not as a Circumstance which can affect you but which may perhaps in him be deemed justly a violation or an unwarrantable abuse of his flag. An officer who was sent on board saw in the Fire something which had the appearance of Letters just consumed.
Immediately on receiving information of the arrival of a French Squadron in our bay I went down to Hampton and the day before yesterday went on board the Commodores Ship in the road a few minutes after she Anchored. The Squadron consists of one Sixty four Gun Ship and two Frigates of 36 Guns each. Their present station is a little below Sewells point where when joined by some of our Vessels of smaller size they will be able completely to block up Eliza. river. More than this it will not be in their power to perform, there not being a sufficient Depth of Water, for the largest Ships, in Eliza. river. They are very anxious that something should be done immediately, thinking it unsafe to continue long in their present Station, as vessels from the enemy’s Fleet at Portsmouth have shipped out which are supposed to be dispatched for New York. The Commodore proposed that, until we should be ready to cooperate with them he should cruize off the Capes, by which  means he would intercept supplies, distress the enemy, and consult his own safety, should a Superior British Force arrive. I declined giving my opinion though Circumstances considered, I thought such Conduct would be prudent. This fleet brings Intelligence that three seventy fours of the enemy’s Northern Fleet were lost, rendered useless, and missing. The Culloden of 74 Guns, a Copper bottomed Ship was entirely lost, the American was missing, and the Bedford dismasted and no means of repairing her. This renders the French Fleet superior in that Quarter.
